Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre AIA  first to invent provision.

DETAILED ACTION

Claims 1-20 are allowed over the prior art of record.

REASONS FOR ALLOWANCE

 	The following is an examiner's statement of reasons for allowance:

	Independent Claims 1 as amended distinguishes itself over the prior art due to the amended limitations in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable	

	The prior art of record does not teach, either singly or in combination
	“A system, comprising: a hardware processor and logic integrated with the hardware processor, executable by the hardware processor, or integrated with and executable by the hardware processor, the logic being configured to: create, on a per-tunnel basis, statistics about overlay-encapsulated packets which are received by or sent by the hardware processor across an overlay network, including counting events associated with de-encapsulation of one or more inner packets from an overlay-encapsulated packet; record the statistics in association with a virtual network identifier and a tunnel identifier that identifies a tunnel on which the overlay-encapsulated packets are received or sent; and maintain a table indexed for the virtual network identifier and the tunnel identifier, the table 
Claims 2-19 are allowed based on the same reason(s).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/SIBTE H BUKHARI/Examiner, Art Unit 2449    
                                                                                                                                                                                              

/NORMIN ABEDIN/Primary Examiner, Art Unit 2449